DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The application is a CON of 15/520,328 filed 04/19/2017, now U.S. Patent No. 10,793,922 which is a 371 of PCT/US2015/056491 filed 10/20/2015 which claims benefit of 62/104,008 filed 01/15/2015 and claims benefit of 62/066,277 filed 10/20/2014.

Status of the Application and/or Claims
Claims 1, 3, 9-10, 16, 18, 20-21, 23-24, 28-30, 32, 49 and 67 are pending and currently under examination. Claims 2, 4-8, 11-15, 17, 19, 22, 25-27, 31, 33-48, 50-66 and 68-79 have been canceled prior to examination. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 36, line 23 and page 37, line 13 and page 48, lines 26-28. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Sequences (Specification objection)
The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).
In particular, page 47 provides a table comprising forward and reverse and external primer sequences and a probe sequence without also listing the sequence identification numbers of these primers and probes as required by 37 CFR 1.821(d).
Also, the following tables of the specification contains sequences that are not clearly identified by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821 (d). Please use the nomenclature “SEQ ID NO: X” within the Tables.
On pages 47-48, two sequences corresponding to that of a synthetic DNA target sequence and a synthetic RNA target sequence respectively, are disclosed, but the specification omits listing the sequence identification numbers corresponding to these sequences.
Also on page 49 provides a table comprising primers RPPH1.Fc, RPPH1.Rc, and rpph1extprimR and probe RPPH1.Probe.T. The table omits listing the sequence identification numbers for the primers and probes as required by 37 CFR 1.821(d).
Additionally, the table of pages 50-51 of the application comprising primers Hgag.F2a, Hgag.F2b, Hgag.R1a, Hgag.R1b, Hgag.rt3.subC* and probe Hgag.probe.T and their corresponding sequences, without also listing the sequence identification numbers of these primers and probes. 
The sequences of primers Den4.F2, Den4.R1a, Den4.R1b, Den4.extRT1, Den4.F2 and probe Den4.probe.B are provided in a table on page 52. However, the table omits listing the sequence identification numbers of these primers and probes as required by 37 CFR 1.821(d).
The sequences of primers FluB.F2a, FluB.F2b, FluB.F2c, FluB.R3a, FluB.R3b, FluB.R3c and FluB.extRT1a, FluB.extRT1a and probe FluB.probe.T are provided in a table on page 53. However, the table omits listing the sequence identification numbers of these primers and probes as required by 37 CFR 1.821(d).
The sequences of primers BVDV1.F1a, BVDV1.F1b, BVDV1.R1, BVDV1.RT1v and probe BVDV1.probeT are provided in a table on page 54. However, the table omits listing the sequence identification numbers of these primers and probes as required by 37 CFR 1.821(d).
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where thedescription or claims of a patent application discuss sequences regardless of whether a givensequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO: 23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules.
The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d). 

Drawings
Figures 1, 2, 16A, 17A, 18A and 19A are objected to for containing sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821 (d). 
The examiner would like to bring the applicant's attention to the following excerpt from MPEP 2422.03: 37 CFR 1.821 (d) which requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. The sequence identifier may be added to the figures or the "Brief Description of the Drawings" (MPEP 2422.03).
This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO: 23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. The applicant is therefore required to amend the drawings to comply with 37 CFR 1.821 (d). 

Claim Objections
Claim 67 is objected to because of the following informalities. The preamble of claim 67 recites the limitation “in a reverse transcriptase nicking amplification reaction”. Please amend the limitation to “in a reverse transcriptase and nicking amplification reaction” or in a coupled reverse transcriptase and nicking amplification reaction”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-10, 16, 18, 20-21, 23-24, 28-30, 32, 49 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “forward and reverse primers each carrying at least one nicking enzyme recognition sequence within their respective 5'-terminal regions which specifically bind the cDNA with their respective 3'-terminal regions in the presence of a nicking enzyme”. 
This limitation lacks clarity.
The limitation appears to require at least one nicking enzyme recognition sequence within the 5’ terminal regions of both the forward and reverse primers; however, it is unclear whether both 5'-terminal regions are for specifically bind the cDNA; or whether the claim intends at least one nicking enzyme recognition sequence for specifically bind cDNA; or whether the 3'-terminal regions of both the forward and reverse primers are for specifically bind the cDNA. Claims 3, 9-10, 16, 18, 20-21, 23-24, 28-30, 32,49 are further rejected as they depend from claim 1.
Claim 9 is indefinite as the claim is improperly dependent from multiple canceled claims, specifically claims 2 and 4-8.
Claim 20 recites the limitation “reverse transcriptase primer” which is indefinite as the meaning of the term is not readily acquiesce and because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Further if the limitation of claim 20 simply intends the use of the same forward and reverse primers for cDNA synthesis on step (a) and for the isothermal amplification of step (b), the claim may be amended to recite performing steps (a) and (b) using the same forward and reverse primers, wherein no additional primers other than said forward and reverse primers are used in the method.
Claims 32 and 67 recites a plurality of nucleotide sequences i.e. the Ebola virus forward primer SEQ ID NO: 1 and reverse primers (EBOV) SEQ ID NO: 2, HIV virus forward primer selected from SEQ ID NO: 6-7 and reverse primer selected from SEQ ID NO: 8-9, Dengue virus forward primer SEQ ID NO: 11 and reverse primer selected from SEQ ID NO: 12-13, influenza B virus forward primer selected from SEQ ID NO: 15-17 and reverse primer selected from SEQ ID NO: 18-20, BVDV virus forward primer selected from SEQ ID NO: 22-23 and reverse primer SEQ ID NO: 24. 
Claims 32 and 67 are rejected under 35 U.S.C. 112(b) because the metes and bounds of SEQ ID NOS: 1, 2, 8-9, 11-13, 15-20, and 22-24 are unclear because of the following.
The claims recite these sequences as each containing one or more modified nucleotide/nucleobases represented as mN, where m stands “modified” or “modification” while N designates the identity of the base as one of U, A, C, G, T e.g. mC is a modified cytosine.
However, the sequence listing provides mN as representing a “Methoxy” modification to the nucleotide/nucleobase, rather than encompassing of any modification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 30 recites the limitation “derivatives thereof” when referring to reverse transcriptases M-MLV-RT, AMV RT and RSV RT. 
The instant claim 30 encompass a genus of reverse transcriptase sequences that are characterized as functional derivatives of M-MLV-RT, AMV RT or RSV RT. 
Yet there are no drawings or structural formulae that disclose a reverse transcriptase constituting a functional derivative of M-MLV-RT, AMV RT or RSV RT. 
The specification fails to teach any sequence of M-MLV-RT, AMV RT and RSV RT that are functional derivatives of native M-MLV-RT, AMV RT or RSV RT; or set forth the structure-function relationship of M-MLV-RT, AMV RT or RSV RT relative to M-MLV-RT, AMV RT or RSV RT that are functional derivatives. Also, an ordinary skilled artisan would not know what rational approach to take to make modifications to a M-MLV-RT, AMV RT or RSV RT to produce one or more nucleic acids belonging to genus of functional derivatives of M-MLV-RT, AMV RT or RSV RT, with a predictable outcome on the function.
The specification does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention as the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics. Absent of such teachings and guidance as to the structure and function of these functional derivatives of M-MLV-RT, AMV RT or RSV RT in such full, clear, concise and exact terms so as to indicate that applicant had possession of these derivatives of M-MLV-RT, AMV RT or RSV RT. Thus, the written description requirement for the genus of functional derivatives of M-MLV-RT, AMV RT and RSV RT as recited in the noted claim has not been satisfied. 

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 9 recite the limitation “the method of any one of claims 1-8”, however claims 2 and 4-8 are canceled claims. For the purpose of search and examination, claim 9 is construed as being drawn to claim 1.

Claim 10 and 67 recite the limitation “reverse transcriptase enzyme”, which is not defined by the specification. The limitation is construed as referring to a reverse transcriptase.

Claim 20 recites the limitation “reverse transcriptase primer”, which is not defined by the specification. The limitation is construed to refer to “a primer that is present during a reverse transcription reaction”.

Claim 16 recites the limitation “wherein the method is carried out in about 5, 7, 10, 15, 20, 25 or 30 minutes”. The limitation is construed to mean wherein steps (a)-(b) are carried out in about 5, 7, 10, 15, 20, 25 or 30 minutes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-10, 16, 18, 20-21, 23-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Maples et al. (US2014/0093883, filed 10/03/2013, pub. 04/03/2014) in view of Weisburg et al. (US2009/0048439A1) and Maples et al. (US2009/0082670).

Maples et al. (US2014/0093883) (claims 1, 3, 9-10, 16, 18, 20-21,24, 28-29)
Regarding claims 1 and 10, Maples et al. (US2014/0093883) teach a method of amplifying a specific target polynucleotide in a nicking amplification reaction with a polymerase comprising reverse transcription activity (see Figs. 1A-1B, para [0118], para [0033], and para [0015]-[0018], para [0152], [0152]-[0153], [0155]-[0157]), 
the method comprising: 
(a) contacting a target polynucleotide molecule in a sample with a primer in the presence of a polymerase comprising reverse transcription activity and dNTPs under conditions permissive for cDNA synthesis, thereby generating a cDNA (para [0027], [0091],[0158] and para [0015], para [0026]);
(b) contacting the cDNA with forward and reverse primers each carrying at least one nicking enzyme recognition sequence within their respective 5'-terminal regions which specifically bind the cDNA with their respective 3'-terminal regions in the presence of a nicking enzyme, dNTPs, and a strand-displacement polymerase under conditions permissive for the isothermal amplification of the cDNA (para [0028] which discloses forward and reverse primers each carrying at least one nicking enzyme recognition sequence within their respective 5'-terminal regions; said primers further comprising a 3’ target/template binding sequence; Table 1 and para [0017] teach the polymerases amenable for isothermal amplification of the cDNA; para [0018], [0094] and Table 2 teach nicking enzymes e.g. N.BstNBI; para [0046], [0129]-[0131] and para [0098] teach dNTPs). 

Regarding claim 3, Maples et al. (US2014/0093883) teach detecting viral RNA polynucleotide (para [0039], [0069]: Ebola RNA; see also para [0077]-[0079]).

Regarding claim 10, Maples et al. (US2014/0093883) teach the reverse transcriptase enzyme and the strand-displacement DNA polymerase are the same enzyme (para [0027], [0091]).

Regarding claim 16, Maples et al. (US2014/0093883) teach assay amplifies in 2-5 to 10 minutes (para [0015], [0021], [0037], [0041]).

Regarding claims 9 and 20, Maples et al. (US2014/0093883) teach that no separate reverse transcription step is needed, thus indicating that method for detecting viral RNA polynucleotides using NEAR assay is carried out in a single reaction (para [0015], [0091]).

Regarding claim 10, Maples et al. (US2014/0093883) teach reverse transcriptase enzyme and the strand-displacement DNA polymerase are the same or different enzymes (para [0091]).

Regarding claim 18, Maples et al. (US2014/0093883) teach amplification of crude lysate (Fig. 19 and para [0164]).

Regarding claim 18, Maples et al. (US2014/0093883) teach sample is target polynucleotide molecule is obtained from a sample is a biological sample or an environmental sample (para [0026]; para [0069], [0163]: a MS2 RNA sample is amplified via the instant method; para [0039], [0059], [0149], [0163]: Ebola RNA sample is amplified via the instant method).

Regarding claim 24, Maples et al. (US2014/0093883) teach sample is a tissue sample obtained from a subject, necropsy, or culture media (para [0081]).

Regarding claim 28, Maples et al. (US2014/0093883) teach polymerase is a 5'-exo derivative, i.e. exo-Bst DNA polymerase I (para [0017], para [0091] and Table 1). 

Regarding claim 29, Maples et al. (US2014/0093883) teach nicking enzyme is one or more of Nt.BstNBI, Nt.BspD6I, Nt.BspQI, Nt.BsmAI, Nt.AlwI, N.Bst9I, or N.BstSEI (see Table 2 and para [0094]) and 

Omitted from Maples et al. (US2014/0093883) claims 1, 23, 30 
Regarding claim 1, Maples et al. (US2014/0093883) do not teach in step (a), generating a cDNA using a reverse transcriptase, rather than a polymerase having reverse transcriptase activity.
Regarding claim 23, Maples et al. (US2014/0093883) do not teach the biological sample is a swab of a mucosal membrane selected from the group consisting of buccal, nasal, eye, rectal, and vaginal or skin.
Regarding claim 30, Maples et al. (US2014/0093883) do not teach reverse transcriptase is M-MLV RT, AMV RT or RSV RT.

Weisburg et al. (US2009/0048439)
Regarding claim 1, Weisburg et al. teach the conventional step of generating a cDNA from RNA polynucleotides using a reverse transcriptase (para [0242]).
Regarding claim 30, Weisburg et al. teach reverse transcriptase for use in reverse transcription is M-MLV RT, AMV RT or RSV RT (para [0242]).

Maples et al. (US2009/0081670) (claim 23)
Regarding claim 23, Maples et al. (US2009/0081670) teach biological sample is a swab of a mucosal membrane selected from the group consisting of buccal, nasal, eye, rectal, and vaginal or skin (para [0242]: vaginal and cervical swab samples taught).

Because Maples et al. (US2014/0093883) teach that their method is for detecting DNA or RNA target polynucleotides provides a single step nicking amplification that includes use of a strand displacement polymerase having reverse transcriptase activity and other components for a NEAR amplification, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined strand displacement polymerase assisted and nicking enzyme amplification method of Maples et al. by performing a first cDNA strand synthesis using a known reverse transcriptase (i.e. M-MLV RT, AMV RT or RSV RT) to generate cDNA in a manner as taught by Weisburg et al. (para [0242]). The addition of a known reverse transcriptase that is distinct from the strand displacement polymerase having reverse transcriptase activity of Maples et al. (US2014/0093883) to the NEAR amplification reaction so as to improve the cDNA generation step is prima facie obvious since of Maples et al. (US2014/0093883) teach strand displacement polymerase having reverse transcriptase activity may have less efficient reverse transcriptase ability (para [0148]).
One of ordinary skill in the art would have had a reasonable expectation of success at the obtaining RNA samples for the NEAR amplification method taught/suggested by the teachings of Maples et al. (US2014/0093883) and Weisburg et al. from a swab sample since Maples et al., (US2009/0081670) teach it a routine matter to collect and process swab samples for a NEAR amplification method.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1, 3, 9-10, 16, 18, 20-21, 23-24, 28-30 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9-10, 16, 18, 20-21, 23-24, 28-30, 32, 49 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,793,922. (cited in Applicants IDS).

The instant methods are directed to methods of amplifying target polynucleotide in a reverse transcriptase and nicking amplification reaction while the methods of U.S. Patent No. 10,793,922 are directed to methods and kits for detecting a viral target polynucleotide of Ebola, HIV, Dengue, influenza B and BVDV in a reverse transcriptase and nicking amplification reaction, wherein said method comprises amplifying a target polynucleotide of Ebola, HIV, Dengue, influenza B and BVDV using a selected primer pair comprising modified nucleotides as recited by claim 1 of U.S. Patent No. 10,793,922.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,793,922 are species that anticipate the instant methods and kits.
Accordingly, the instant claims are not patentably distinct from the claims of U.S. Patent No. 10,793,922.

Conclusion
Claims 32, 49 and 67 are not currently examined because the metes and bounds of the sequences are unclear.
No claims are currently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637